Case: 22-10380         Document: 00516590017             Page: 1      Date Filed: 12/27/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                      ____________                             United States Court of Appeals
                                                                                        Fifth Circuit


                                       No. 22-10380
                                                                                      FILED
                                                                              December 27, 2022
                                     Summary Calendar
                                     ____________                                Lyle W. Cayce
                                                                                      Clerk
   United States of America,

                                                                      Plaintiff—Appellee,

                                             versus

   Adriana Colunga,

                                               Defendant—Appellant.
                      ______________________________

                      Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 3:20-CR-398-1
                      ______________________________

   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam: *
          Counsel for Defendant-Appellant Adriana Colunga has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).




          _____________________
          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10380     Document: 00516590017          Page: 2   Date Filed: 12/27/2022




                                   No. 22-10380


   Colunga has not filed a response. We concur with counsel’s assessment that
   the appeal presents no nonfrivolous issue for appellate review.

          Counsel’s motion for leave to withdraw is GRANTED, counsel is
   excused from further responsibilities herein, and the appeal is
   DISMISSED. See 5th Cir. R. 42.2.




                                         2